Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9, 20-24, 32-35 are allowed. The prior art of record fails to disclose the features wherein the first and second transmissions types are transmitted consecutively, and the transmission gap has a first length when the first and second type of transmissions use a same antenna configuration and a second length when the first and second type of transmissions use a different antenna configuration; and transmitting at least one transmission as recited in claim 1 and similarly recited in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (Pub No.: 2021/0021391) and West et al. (Pat No.: 10,741,840) are show systems which considered pertinent to the claimed invention.
Wang et al. discloses a method and apparatus for transmitting and receiving an uplink signal, a storage medium, and an electronic device. The transmitting method includes: a second communication node receives configuration information transmitted by a first communication node through physical downlink control signaling or high-layer signaling, and the second communication node transmits an uplink signal to the first communication node based on the configuration information; or a second communication node transmits, according to a rule appointed with a first communication node, an uplink signal to the first communication node.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAN YUEN/Primary Examiner, Art Unit 2464